Citation Nr: 1037142	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-13 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to service connection for bilateral hammer toes.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder and posttraumatic stress 
disorder (PTSD).

4.  Whether a September 30, 2000, rating decision was clearly and 
unmistakably erroneous in failing to assign a compensable 
evaluation for bilateral onychomycosis of the toenails with 
bilateral athlete's foot.

5.  Entitlement to a compensable evaluation for bilateral 
onychomycosis of the toenails with bilateral athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 2000, 
including service in the Southwest Asia between August 1990 and 
March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006, April 2007, and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran testified at a video-conference Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with an anxiety as well as 
PTSD.  Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal as indicated above to include 
anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for bilateral 
hallux valgus; entitlement to service connection for bilateral 
hammer toes; entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder and PTSD; and 
entitlement to a compensable evaluation for bilateral 
onychomycosis of the toenails with bilateral athlete's foot are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in September 2000, the RO 
granted the Veteran's claim of entitlement to service connection 
for athlete's foot and assigned a noncompensable evaluation 
effective the date the Veteran separated from service.

2.  The September 2000 rating decision was reasonably supported 
by the evidence of record at that time and was consistent with 
the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that granted entitlement 
to service connection for athlete's foot and assigned a 
noncompensable evaluation effective the date of the Veteran's 
separation from service is final.  38 U.S.C.A § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The September 2000 rating decision that granted entitlement 
to service connection for athlete's foot and assigned a 
noncompensable evaluation effective the date of the Veteran's 
separation was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) 
has noted that, insofar as CUE claims are not conventional 
appeals, and are fundamentally different from any other kind of 
action in the VA adjudicative process, the duties contained in 
the VCAA are not applicable to CUE claims. Specifically, 
determinations as to the existence of CUE are based on the facts 
of record at the time of the decision challenged, such that no 
further factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see also 
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have 
"a duty to develop" in a CUE case because "there is nothing 
further that could be developed").

II.  Clear and Unmistakable Error

There is a presumption of validity to otherwise final decisions, 
and, in the face of a claim of error, the presumption is even 
stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. 
Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and 
unmistakable error" is a very specific and rare kind of error, 
of fact or law, that is undebatable, and when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).

In order to find CUE, it must be determined: (1) that either the 
facts known at the time were not before the adjudicator or the 
law then in effect was incorrectly applied; (2) that an error 
occurred based on the record and the law that existed at the time 
the decision was made; and (3) that, had the error not been made, 
the outcome would have been manifestly different.  Grover v. 
West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than 
a disagreement as to how the facts were weighed or evaluated."  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim 
of CUE to be reasonably raised, the claimant must provide some 
degree of specificity as to what the error is, and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the error would have 
manifestly changed the outcome at the time it was made.  Bustos 
v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. 
at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).

Additionally, "even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's 
breach of a duty to assist cannot form the basis for a claim of 
CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Veteran contends that the September 2000 rating decision that 
granted entitlement to service connection for athlete's foot and 
assigned a noncompensable evaluation effective the date the 
Veteran separated from service should be revised or reversed due 
to CUE.  The Veteran contends that the RO failed to consider both 
38 C.F.R. § 4.118, Diagnostic Code 7813 and 7806 in awarding the 
noncompensable evaluation for athlete's foot.  

At the time of the September 2000 rating decision, the relevant 
evidence of record consisted of the Veteran's service treatment 
records and a VA Compensation and Pension (C&P) examination dated 
in July 2000.

The Veteran's service treatment records revealed that the Veteran 
was treated in April 1991 for athlete's foot of the left foot.  
In a statement in the Veteran's service treatment records, the 
Veteran reported that his feet hurt when running or walking long 
distances.

The Veteran reported at the VA C&P examination, dated in July 
2000, that he had cracking of the plantar surface of the fourth 
and fifth toes, especially with running and in combat boots.  He 
stated that his feet hurt and that he was unable to put any 
pressure on or step off with the toes for fear of recausing the 
problem.  The Veteran reported that the condition occurred twice 
a month and that it was worsened with running or stretching those 
toes.  Physical examination of the feet revealed that the skin 
was split over the fifth toes, bilaterally.  There was no sign of 
infection and no sign of fungus.  The examiner diagnosed the 
Veteran with pain of the fourth and fifth toes, secondary to dry 
skin and cracking of the tissue.  

In the September 2000 rating decision, the Veteran was awarded 
service connection for bilateral athlete's foot and assigned a 
noncompensable evaluation, effective from the date that the 
Veteran separated from service, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (2000).  The Board notes that the first 
four digits of that diagnostic code indicate that the schedule 
for skin, in 2000, listed no rating criteria that exactly matches 
the Veteran's disability, so that the criteria for an analogous 
rating was used.  38 C.F.R. § 4.20.  The second part of that code 
indicates that Diagnostic Code 7806, which in 2000, governed 
eczema was used by analogy to rate the Veteran's disorder.  Under 
Diagnostic Code 7806, eczema is assigned a noncompensable 
evaluation if it involves slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is assigned if there is exfoliation, exudation 
or itching, if involving an exposed surface or extensive area.  A 
30 percent evaluation is assigned if there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  The Board notes 
that in 2000, 38 C.F.R. § 4.118, Diagnostic Code 7813 provided 
that dermatophytosis is to be rated on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. § 4.118 
(2000).

As the evidence of record at the time of the September 2000 
rating decision did not reveal that the Veteran's athlete's foot 
manifested exfoliation, exudation, or itching involving an 
exposed surface or an extensive area, and there was no indication 
that the Veteran had constitutional symptoms or physical 
impairment due to the skin disorder, the Board cannot conclude 
that a noncompensable evaluation for the Veteran's athlete's foot 
assigned by the September 2000 rating decision was clearly and 
unmistakably erroneous.  


ORDER

The Veteran's claim to revise or reverse the September 2000 
rating decision that granted entitlement to service connection 
for athlete's foot and assigned a noncompensable evaluation, on 
the grounds of CUE, is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral 
hallux valgus, bilateral hammer toes, and an acquired psychiatric 
disorder, to include anxiety disorder and PTSD.

The Veteran's service personnel records reveal that the Veteran 
was assigned to the HHC 2/7 Infantry out of Fort Stewart, Georgia 
from November 1989 to February 1992.  The Veteran's service 
personnel records further reveal that the Veteran served in Saudi 
Arabia from August 1990 to March 1991.

The Veteran reports that while serving in Iraq with the HHC 2/7 
Infantry, 24th Infantry Division he witnessed the destruction of 
a bus with a TOW missile in February 1991.  He stated that he 
observed the dead bodies and that the images of this incident 
remain with him. 

In a statement dated in August 2005 the Veteran's wife reported 
that she and the Veteran were married one day prior to his 
entrance into the service.  She indicated that the Veteran 
changed in service and that after service he became hostile and 
had difficulty with his sleep.

In July 2006 the Veteran underwent a private psychiatric 
examination by Dr. K.J.  The Veteran reported that he was 
deployed in the Persian Gulf for 8 months.  He indicated that for 
the first 6 months he was in a "holding pattern and experienced 
continued threats waiting either to be attacked or in turn to 
receive orders to go on the attack."  He reported that it was 
heavy casualties were expected and that he was constantly on the 
lookout.  

To date, however, verification of the Veteran's reported 
stressors by the Joint Services Records Research Center (JSRRC) 
has not been undertaken.  In this regard, the Board notes that 
the Veteran has reported that he witnessed the destruction of a 
bus full of individuals in February 1991; however, in an April 
2006 memorandum, the RO formally found that there was a lack of 
information required to corroborate the Veteran's reported 
stressors.  Specifically, the RO reported that the Veteran failed 
to provide sufficient detail to permit attempts to corroborate 
the stressful event through meaningful research of the National 
Archives and Records Administration (NARA) records, and that all 
efforts to obtain the necessary information had been exhausted 
such that further attempts would be futile.  In this regard, the 
RO reported that multiple letters were forwarded to the Veteran 
requesting further specifics.  

The Board notes that stressor verification requires that the 
Veteran provide, at a minimum, a stressor that can be documented, 
the location where the incident took place, the approximate date 
of the incident, and the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In 
this case, the Veteran has provided the approximate date and 
location of his reported stressor, as well as his unit of 
assignment at those times.  Additionally, as noted above, his DD-
214 reveals he was serving in the Southwest Asia theatre at the 
time of all of his reported stressors (i.e., Saudi Arabia from 
August 1990 to March 1991).  Moreover, the Board finds that the 
stressors described by the Veteran could be verifiable insofar as 
they may be documented events.  However, regardless of whether 
this event is verifiable, efforts to corroborate his reported in-
service stressor should be undertaken before the Board renders a 
decision in this case.  

Moreover, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the Veteran was 
noted, in a July 2006 private psychiatric examination report by 
Dr. K.J, to report being on constant look waiting to be attacked 
and waiting to attack while he was stationed in the Persian Gulf.  
In addition, the Veteran reported that he knew at that time that 
heavy casualties were expected.  As such, the amended 38 C.F.R. 
§ 3.304(f)(3) should be considered by the RO on remand.  

Here, regardless of whether the Veteran's PTSD stressors can be 
verified, because the Veteran has provided competent reports of 
witnessing stressful events during service, being fearful of 
hostile military or terrorist activity during service, and 
experiencing a continuity of psychiatric symptomatology since 
military service, (i.e., difficulty sleeping and recurrent 
nightmares regarding stressful events during service), the Board 
finds that an examination assessing whether he has a current 
psychiatric disorder that is related to service is necessary.  
See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, the Board again notes that the Court 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  

Regarding the claims pertaining to the feet, the Board notes that 
upon examination at entrance into active service in April 1989 
the Veteran was noted to have mild hallux valgus with bunions and 
mild hammer toes of the 3rd to 5th digits.  In a statement in the 
Veteran's service treatment records the Veteran reported that his 
feet hurt when running or walking long distances.

As noted above, the Veteran was afforded a VA C&P general medical 
examination in July 2000.  The Veteran was not diagnosed at that 
time with any hammer toes or hallux valgus.

In private treatment records from Dr. P.M., dated in November 
2006, January 2007, and June 2007, the Veteran was diagnosed with 
hammertoes and bunion/hallux valgus; however no opinion regarding 
the etiology was rendered.  In the treatment note dated in June 
2007, Dr. P.M. noted that the Veteran's foot conditions would be 
rechecked in three months; however, there are no medical records 
from Dr. P.M. associated with the claims folder dated after June 
2007.

The Veteran was afforded a VA C&P foot examination in March 2007.  
After examination the Veteran was not diagnosed with any hammer 
toes or hallux valgus.

The Veteran reported in his testimony before the undersigned 
Acting Veterans Law Judge that Dr. P.M. indicated that foot 
problems could be caused by boots.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1). In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, as 
the most recent record regarding the Veteran's treatment for foot 
disorders is dated in June 2007 and the Veteran's private 
treatment records reveal regarding the Veteran's foot treatment 
reveal that the Veteran received continuing treatment for his 
foot disorders the Board must remand these claims for attempts to 
be made to obtain all of the Veteran's treatment records 
regarding his foot disorders from Dr. P.M.

Also, in October 2007, the Veteran expressed his disagreement 
with the RO's assignment of a noncompensable evaluation for 
bilateral onychomycosis of the toenails in April 2007.  To date, 
the RO has not issued the Veteran a Statement of the Case (SOC) 
with respect to this claim.  Under the circumstances, the Board 
has no discretion and is obliged to remand this issue to the RO 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Dr. P.M.  
Any additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the appellant, and associated with the 
claims file.

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the Veteran's alleged in-
service stressors from his time served with 
the HHC 2/7 Infantry out of Fort Stewart, 
Georgia, including the reported attack on a 
bus on the "Highway of Death" in February 
1991.

JSRRC should be provided with a copy of 
this remand and copies of the Veteran's 
available service personnel records, 
including his DD-214, showing service 
dates, duties, and units of assignment, as 
well as his PTSD stressor statement.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during active service.   
Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
claimed stressor(s) is adequate to support 
a diagnosis of PTSD based on a fear of 
hostile military or terrorist activity 
during service, and whether his symptoms 
are related to the claimed stressor(s).   
In doing so, the examiner should 
acknowledge the lay evidence of record 
regarding the Veteran's being constantly on 
the lookout and being aware of heavy 
casualties having been expected.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the Veteran's 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  The AMC should consider the amended 
regulations governing service connection 
for PTSD, effective July 13, 2010.  If the 
claim remains denied, provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate time for response.

6.  The RO must issue the Veteran an SOC 
with respect to his claim seeking 
entitlement to a compensable evaluation for 
bilateral onychomycosis of the toenails 
with bilateral athlete's foot, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue.  The RO should allow the 
appellant the requisite period of time for 
a response.

7.  Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


